Per Curiam.-

The question submitted to the consideration of-the court, in this case;is, to ascertain the rule or principle *51upon which the damages are to be estimated. The action is covenant upon a deed, given by the testator to the plaintiff, dated the 1st of March, 1799, containing, as stated in the case, full covenants. The testimony shows a breach of the covenants of seisin, and for quiet enjoyment.
According to the principles heretofore established in this court, it is clear that neither the increased value of the land, nor any improvements made thereon, are to be taken into consideration» (3 Caines, 111. 4 Johns. Rep. 1.) It is also settled by these cases, that the consideration money, and the costs of the ejectment against the grantee, are recoverable» The only point which seems to be in any measure undecided, is, as to the time for which interest upon the consideration is to be recovered, and even as to that, the rule is easily inferred from what is said by the court in those cases. The allowance of interest is to countervail the claim for mesne profits, to which the grantee is liable. And, in the case of Staats v. Executors of Ten Eyck, it is said the interest ought tobe commensurate, in point of time, with the legal claim to mesne profits. In the case of Caulkin, executor, &c. v. Harris, (9 Johns. Rep. 324.,) six years’ interest only was allowed, although the grantee had been in the enjoyment of the land, and taken the mesne profits for fifteen years. The reason why no more interest was allowed, doubtless, was because the grantee might protect himself against a recovery for mesne profits for any greater length of time. The time of the eviction, in the case now before us, or how long the plaintiff had been in the enjoyment of the land, does not explicitly appear. The judgment must, however, be for the consideration money paid, and the interest thereon, from the date of the deed from the loan officers to Powers, provided it does not exceed six years, together with the costs of the ejectment suit against the plaintiff.
Judgment for the plaintiff accordingly*